Citation Nr: 0736450	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO. 02-20 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left ear 
hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from May 1966 to February 
1970.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2006, at which time it was 
remanded for further development. Following the requested 
development, the VA Appeals Management Center (AMC) in 
Washington, D.C. continued to deny the veteran's request to 
reopen a claim of entitlement to service connection for left 
ear hearing loss disability. Thereafter, the case was 
returned to the Board for further appellate action.

Effective January 2004, the veteran is in receipt of a total 
disability evaluation. 


FINDINGS OF FACT

1. In an unappealed rating decision, dated in January 1984, 
the RO denied the veteran's claim of entitlement to service 
connection for left ear hearing loss disability.

2. Evidence associated with the record since the RO's January 
1984 decision is either cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
does not relate to an unestablished fact or raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for left ear hearing loss 
disability. 


CONCLUSIONS OF LAW

1. The RO's January 1984 rating decision which denied the 
veteran's claim of entitlement to service connection for left 
ear hearing loss disability is final. 38 U.S.C.A. § 7105 
(West 2002 and Supp. 2006); 38 C.F.R. § 20.1103 (2007).

2. New and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for left ear 
hearing loss disability. 38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2006); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for left 
ear hearing loss disability.

A review of the record discloses that this is not his first 
such claim. In January 1984, the RO denied the veteran's 
claim of entitlement to service connection for left ear 
hearing loss disability. 

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal. Therefore, that 
decision became final under the law and regulations then in 
effect. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. The 
veteran now requests that his claim of entitlement to service 
connection for left ear hearing loss disability be reopened.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to VA decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. 

Prior to a determination as to whether the additional 
evidence is new and material, VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant. 
Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease. See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993). However, if the evidence received 
is sufficient to reopen the claim, the Board must ensure that 
VA has met its duty to assist the veteran in the development 
of that claim. The Board may then proceed to a de novo review 
of the merits of the claim. See, Elkins v. West, 12 Vet. App. 
209 (1999).

In letters, dated in October 2002 and October 2006, the RO 
and AMC notified the veteran of the reason his prior claim 
for service connection for left ear hearing loss disability 
had been denied. They informed him that new and material 
evidence was necessary to reopen the claim and essentially 
defined new and material evidence as set forth in the law and 
regulations. The AMC also explained the criteria to 
substantiate the underlying claim for service connection for 
left ear hearing loss disability.

The veteran responded by telling VA how he lost the hearing 
in his left ear in service. However, he submitted no 
additional evidence to support his response.

II. The Facts and Analysis

The veteran contends that the hearing loss disability in his 
left ear is primarily due to noise exposure in service. He 
reports that he frequently worked near a flight line and was 
constantly exposed to noise from the airplanes. He states 
that he was not given hearing protection and that he, 
therefore, developed hearing loss disability in his left ear. 
Accordingly, he maintains that service connection for left 
ear hearing loss disability is warranted.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131. The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence. Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Prior to October 31, 1967, audiometric test results were 
reported in American Standards Association (ASA) units. In 
1967, those figures were converted to International Standard 
Organization (ISO) units which are in use today. In 
evaluating this claim, the Board has converted ASA units to 
ISO units to facilitate data comparison. 

The failure to meet the foregoing criteria at the time of a 
veteran's separation from active service is not necessarily a 
bar to service connection for hearing loss disability. 
Instead, a claimant may establish service connection for a 
current hearing loss disability by submitting evidence that 
the current disability is related to service. Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 
3.303(d) (2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Evidence on file in January 1984 consisted of the veteran's 
service medical records, the report of a December 1970 VA 
examination, the report of VA audiometric testing in March 
1971, and the report of audiometric testing performed in 
September 1982 in conjunction with the veteran's employment.

The evidence shows that the veteran's military occupational 
specialty was that of wireman. However, his service medical 
records are negative for any complaints or clinical findings 
of hearing loss disability in the left ear. Indeed, reports 
of audiometric testing prior to and during service show no 
worse than a pure tone threshold of 20 decibels at any of the 
applicable hertz levels. 

Hearing loss disability in the left ear was not manifested 
until September 1982, when audiometric testing revealed a 
pure tone threshold of 40 decibels at 4000 hertz. There were 
no findings, however, that such disability was in any way 
related to service. Accordingly, service connection for 
hearing loss disability in the left ear was denied. As noted 
above, that decision became final. 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In support of the veteran's request to reopen his claim of 
service connection for left ear hearing loss disability, the 
following relevant evidence has been added to the record: 
reports of private audiometric testing in March 1994 and 
January 1997; the reports of VA audiometric examinations 
and/or audiometric testing in February 1998, November 2001, 
November 2002, and February 2006; a February 2003 statement 
from a former fellow serviceman; and the transcript of the 
veteran's June 2006 hearing at the RO before the undersigned 
Veterans Law Judge. 

The audiometric testing confirmed the presence of hearing 
loss disability at 3000 and 4000 hertz in the left ear; and 
the former fellow serviceman attested to the veteran's noise 
exposure in service. 

Such evidence is new in the sense that it has not been before 
VA decisionmakers previously. However, it is not material as 
it does not show any more than was known in January 1984. 
That is, it does not fill any deficits in the evidence that 
existed at the time of the prior decision. Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992). (Observing that evidence of the 
veteran's current condition is not generally relevant to the 
issue of service connection, absent some competent linkage 
to military service). 

Even if the veteran was exposed to noise in service, such 
exposure, by itself, is not dispositive of issue. There must 
be competent evidence of a nexus between that exposure and 
the development of hearing loss disability. Not only is the 
additional evidence negative for such nexus, the record 
remains negative for any competent evidence of hearing loss 
disability of the left ear prior to September 1982. 

When the veteran initially filed his claim for service 
connection for hearing loss disability in November 1970, he 
limited his claim to the right ear only. He did not file his 
initial claim for left ear hearing loss disability until 
November 1983. When considered with all of the competent 
evidence on file, those facts further suggest that left ear 
hearing loss disability was not manifested until many years 
after service. 

While the veteran is competent to report noise exposure in 
service, his contention that hearing loss arose as a result 
of such acoustic trauma is not competent medical evidence. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a). Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). Therefore, his 
opinion, without more, cannot be considered competent 
evidence of a nexus between his noise exposure in service and 
the hearing loss disability in his left ear many years later.

The additional evidence does not raise a reasonable 
possibility of substantiating the claim. It is essentially 
cumulative or duplicative of that on file in January 1984 
and, as such, is not material for the purpose of reopening 
the claim. 

Absent evidence that is sufficient to reopen the claim, the 
Board need take no further steps to develop the claim or to 
otherwise proceed to a de novo review on the merits. See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993). Accordingly, the prior denial of 
service connection for left ear hearing loss disability is 
effectively confirmed and continued. 


ORDER

New and material evidence not having been submitted, the 
request to reopen the claim for service connection for left 
ear hearing loss disability is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


